        Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 1 of 22




           IN THE UNITED STATES DISTRICT COURT FOR THE
                      DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
v.                                           )
                                             ) CRIM NO. 21-CR-198-TSC
TROY ANTHONY SMOCKS,                         ) Judge: Chutkan
                                             )
             Defendant.                      )


         MOTION FOR RECONSIDERATION OF THE
MOTION FOR LEAVE TO FILE DOCUMENT AND REOPEN HEARING
              ON THE MOTION TO DISMISS
        FOR VIOLATION OF THE SPEEDY TRIAL ACT

      COMES NOW Troy Anthony Smocks, by and through counsel, and moves

for the court to respectfully reconsider its ruling on defendant’s Motion for Leave

to File Document and Reopen Hearing on the Motion to Dismiss for Violation of

the Speedy Trial Act (Dkt. 30). As reasons therefor, defendant states as follows:

                                Procedural History

      1.     On January 14, 2021, the government filed a complaint in this matter.

The complaint charged Mr. Smocks with Threats in Interstate Commerce, in

violation of 18 U.S.C. § 875(c).

      2.     Mr. Smocks was arrested on January 15, 2021.

      3.     On March 9, 2021, Mr. Smocks was indicted in this matter. In the

Indictment, Mr. Smocks is charged with two counts of Threats in Interstate
                                         1
        Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 2 of 22




Communication, in violation of 18 U.S.C. §875(c). (Dkt. 8) Each count carries a

maximum penalty of five years and/or a fine.

      4.     On March 18, 2021, undersigned counsel entered his appearance

under the Criminal Justice Act to represent Mr. Smocks.

      5.     On March 29, 2021, Mr. Smocks, through counsel, filed its Motion to

Dismiss for Violation of the Speedy Trial Act Violations (hereinafter “Motion to

Dismiss”). (Dkt. 16) The motion was amended without objection on April 4, 2021,

to fix some non-substantive, typographical errors. (Dkt. 19) In the Motion to

Dismiss, Mr. Smocks sought to dismiss the indictment due to the violation of his

speedy trial rights. Mr. Smocks incorporates the arguments made in the Motion to

Dismiss herein.

      6.     On April 12, 2021, the government filed its Opposition to the Motion

to Dismiss (hereinafter “Opposition”) (Dkt. 21).

      7.     On April 13, 2021, the defense filed a Reply to the government’s

Opposition (Dkt. 25). As part of the Reply, the defense insisted that the

government should provide proof of its allegations for reasons for Mr. Smocks

delays in transport, rather than relying on hearsay representations or proffers by the

government or its witnesses. This included the government’s assertion regarding

the weather cancellation of the February 17, 2021, flight, as well as the medical

                                          2
        Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 3 of 22




condition that caused Mr. Smocks to be excluded from the March 8, 2021, flight.

      8.     On May 14, 2021, this Honorable Court held a hearing on the Motion

to Dismiss. Arguments were made by both parties. No witness testimony or

additional evidence was provided at that time by either party, including no further

documentary or witness support of the reasons for the delay in transporting Mr.

Smocks. The court took the oral arguments by the parties under advisement and

indicated it would be issuing a ruling from chambers.

      9.     On May 7, 2021, prior to the court’s ruling on the Motion to Dismiss,

Mr. Smocks filed a Motion for Leave to File Documents and Reopen Hearing on

the Motion to Dismiss (hereinafter “Motion for Leave”). (Dkt. 30) As part of its

Motion for Leave, Mr. Smocks, inter alia, requested the opportunity to both submit

additional documentation in support of its Motion to Dismiss and the defense’s

request, and to have the Motion to Dismiss hearing reopened to present further

evidence and make further argument. The two primary arguments that were made

in the Motion for Leave were that certain reasons for delay in Mr. Smocks’

transport from Texas to the District of Columbia, namely a medical diagnosis

received during the Grady County Jail, as well as weather conditions that caused

delay, were of a questionable nature. Exhibits discussing the weather conditions

which provided more detail of the weather conditions that more accurately

                                         3
          Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 4 of 22




conveyed the weather conditions that could have had some effect on the transport

of Mr. Smocks were provided as Exhibits. Mr. Smocks also sought the desire to

supplement the record with the addition of medical records from Grady County

and or the District of Columbia Department of Corrections that had not been

received at the time the Motion for Leave was filed. Mr. Smocks incorporates the

Motion for Leave and its Exhibits by reference herein.

         10.   Also on May 7, 2021, the court issued an Order Denying the Motion

to Dismiss. (Dkt. 32) A nine-page Memorandum Opinion detailing the reasons for

the denial of the Motion to Dismiss was also filed. (Dkt. 33) The Court based its

ruling upon having calculated (19) nineteen excludable days against the Speedy

Trial Act's time calendar.

         11.   On May 11, 2021, the court took the Motion for Leave under

advisement and stayed further briefing of those orders until further order of the

court.

         12.   On July 2, 2021, the court denied the Motion for Leave, and the court

also simultaneously denied the request for a hearing. The court ruled in part due to

the fact that no additional evidence had been submitted that would alter the

findings of the Motion to Dismiss, thus making the motion futile.




                                           4
        Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 5 of 22




                                       Argument

      While the court has issued its ruling on both the original Motion to Dismiss

and the Motion for Leave, Mr. Smocks respectfully requests that this court

reconsider its ruling on these Motions. This motion is brought considering Rule

51(b), which states that “A party may preserve a claim of error by informing the

court—when the court ruling or order is made or sought—of the action the party

wishes the court to take, or the party's objection to the court's action and the

grounds for that objection.” Fed. R. Crim. Pro. 51(b). Mr. Smocks further states

that the error is plain error, and therefore it is an “error that affects substantial

rights may be considered even though it was not brought to the court's attention.”

Fed. R. Crim. Pro. 51(b). Furthermore, failure of a district judge to adhere to the

statutory mandates of 18 U.S.C. 3161(h)(7)(A), to the Speedy Trial Act, is not

“harmless error” because it means that the judge would have applied the incorrect

legal standard in resolving excludable or non-excludable days under the Act's

mandate. See Zender v. United States, 547 U.S. 489, 508-09 (2006). Mr. Smocks

also makes this request pursuant to Rule 12(b)(1), which allows a party to raise “by

pretrial motion any defense, objection or request that the court can determine

without a trial on the merits.” Fed. R. Crim. Pro. 12(b)(1). As this involves issues

                                             5
        Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 6 of 22




of fact that are material to a resolution of a constitutional claim, namely his Sixth

Amendment right to a speedy trial, Mr. Smocks respectfully requests a hearing. See

United States v. Voigt, 89 F.3d 1050 (3rd Cir. 1996).

     In addition, Mr. Smocks requests that this court consider this motion as a

Motion for Reconsideration of the court’s ruling on the Motion for Leave, as it is

being filed within ten days of the original court ruling. See, e.g., United States v.

Healy, 376 U.S. 75 (1964).

     As argued in previous motions, Mr. Smocks has insisted that his rights under

the Speedy Trial Act have been violated. However, in further consideration by this

court, based upon the arguments and case law presented below, it is apparent that

certain statutory provisions and cases related to the Speedy Trial Act were not

sufficiently taken into consideration. Because these arguments were not presented

for the court’s consideration, either by Mr. Smocks’ primary arguments or by the

government presenting their obligations under case law or statue, which the

government should have been done in good faith, Mr. Smocks respectfully presents

these arguments for the court’s consideration at this time and requests the court to

reconsider its ruling and dismiss this case for violation of the Speedy Trial Act.

     A.      Violation of 18 U.S.C. § 3161(h)(7)(A)

     The Speedy Trial Act, under 18 U.S.C. § 3161(h)(7)(A), allows for the

                                           6
        Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 7 of 22




following:

      (h)The following periods of delay shall be excluded in computing the
      time within which an information or an indictment must be filed, or in
      computing the time within which the trial of any such offense must
      commence:
            (7) (A) Any period of delay resulting from a continuance granted
      by any judge on his own motion or at the request of the defendant or
      his counsel or at the request of the attorney for the Government, if the
      judge granted such continuance on the basis of his findings that the
      ends of justice served by taking such action outweigh the best interest
      of the public and the defendant in a speedy trial. No such period of
      delay resulting from a continuance granted by the court in accordance
      with this paragraph shall be excludable under this subsection unless
      the court sets forth, in the record of the case, either orally or in
      writing, its reasons for finding that the ends of justice served by the
      granting of such continuance outweigh the best interests of the public
      and the defendant in a speedy trial.


     1. No “ends of justice” determination was ever made

      It is clear in the record that the government never made a request for a

continuance any time between the time Mr. Smocks was arrested and the time the

indictment was obtained. Neither, of course, did the defense ask for a continuance,

nor did the court issue a sua sponte continuance. Instead, the government has

arrived at the late hour after a Motion to Dismiss based upon Speedy Trial Act

violations is filed, failed to point out that they did not comply with the statute and,

instead have provided excuses based upon hearsay statements presented via

affidavit. Given the established case law, respectfully, the court should reconsider

                                           7
           Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 8 of 22




its decision and should eventually dismiss Mr. Smocks matter due to the violation

of the Speedy Trial Act.

       On April 12, 2021, in its Memorandum in Opposition to Motion to Dismiss

(Dkt. 20) (hereinafter “Memorandum”), the government ignored the requirements

of 3161(h)(7)(A) and rather made its case by arguing that under 3161(h)(1)(F),

there should be the retroactive exclusion of days for inclement weather, and the

alleged illness of Mr. Smocks, while at all times being aware that the relevant

periods of delay, could only be lawfully excluded after first obtaining an “ends of

justice” continuance under the provisions of 3161(h)(7)(A), which had never been

granted by a judge, nor did they request for the court to do so.

       The Speedy Trial Act, under 18 U.S.C. § 3161(h)(7)(A), permits the

exclusion of time “if the judge granted such continuance on the basis of his

findings that the ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

3161(h)(7)(A). The government, at no time, made such a request, nor did they

disclose to the court or the parties that such a request was required under the law

but never made. Accordingly, in this case, the court has never been asked, nor has

it concluded, that the “ends of justice” allow for exclusion of time.1


1 In its legislative history, Congress made clear that the purpose of the Speedy Trial Act was to protect defendants
like Mr. Smocks from delays caused by a behemoth system. See United States v. Salzmann, 417 F.Supp. 1139 (E.D.
                                                         8
           Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 9 of 22




        The government cannot claim ignorance as to the requirement of

3161(h)(7)(A) and the “ends of justice” requirement. Such a requirement is

mentioned in a case the government cited in its Opposition, namely Bloate v.

United States, 559 U.S. 196 (2010). In Bloate, the Supreme Court also determined

that delays in excess of the automatically excludable periods under 3161(h)(1) of

the Speedy Trial Act, can only be excluded if a judge makes case specific findings

under the 'ends of justice' continuance provisions to 3161(h)(7)(A). Bloate at 1356.

        Accordingly, despite the government’s presumable knowledge of its

obligation, this Honorable Court never had the opportunity to issue any “ends of

justice” finding based upon a motion filed by the government. Instead, the

government has made post hoc arguments for its justifications as to why certain

days should have been excluded. This procedure is not permitted under the Speedy

Trial Act. Therefore, this court should revisit its decision and reopen its hearing as

well as reconsider its decision on the Motion to Dismiss.

Furthermore, because of the actions (or rather, inactions) of the government’s


N.Y. 1976) (“In its discussion of its rejection of calendar congestion and unobtained witnesses as excuses for delay,
the House Report on the bill eventually passed as the Speedy Trial Act noted the hard line it was taking against what
it termed "institutional delay." It reasoned that. . . the nature of the concept of speedy trial is one which recognizes
that institutional delays occasioned by poor administration and management can work to the detriment of the
accused. Placing a prohibition on the granting of continuances for these reasons serves as an incentive to the courts
and the Government to effectively utilize manpower and resources so that defendants may be tried within the time
limits provided by the bill. H.R.Rep.No.1508, 93d Cong., 2d Sess., 1974 U.S.Code Cong. & Admin.News pp.
7401, 7426. See Steinberg, Right to Speedy Trial: The Constitutional Right and Its Applicability to the Speedy Trial
Act of 1974, 66 J.Crim.L. & Criminology 229, 235 (1975).”)

                                                           9
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 10 of 22




requests for continuance due to the “ends of justice” requirement, it is now seeking

retroactive action by the court. This however is not permitted. See United States v.

Carraquillo, 667 F.2d 382 (3rd Cir. 1981) (..."A district judge cannot wipe out

violations of the Speedy Trial Act, after they have occurred by making the findings

that would have justified granting an excludable delay continuance before the

delay occurred.") Carrasquillo at 386. See also United States v. Brooks, 697 F.2d

517 (3rd Cir. 1982) ("…a judge could not grant an 'ends of justice' continuance

nunc pro tunc, providing after the fact justification for unauthorized delays.

Rather...the district judge must consider the matter at the outset and determine

whether the 'ends of justice' require that the trial be postponed.") Brooks at 552.

      In conclusion, by having the government requesting “ends of justice”

findings after the fact is simply not allowed. If this Honorable court could forgive

an extended quote from United States v. Janik, 723 F.2d 537 (7th Cir. 1983), a clear

explanation, with internal citations, explains why the government’s request fails:

      Against all this the government argues that otherwise nonexcludable
      time may be excluded if "the ends of justice ... outweigh the best
      interest of the public and the defendant in a speedy trial." The problem
      is that this language comes as we have seen from the section of the
      Act that allows exclusion of "Any period of delay resulting from a
      continuance granted by any judge on his own motion or at the request
      of" either party "if the judge granted such continuance on the basis of
      his findings that the ends of justice served by taking such action
      outweigh the best interest of the public and the defendant in a speedy
      trial." 18 U.S.C. Sec. 3161(h)(8)(A). There must be "action" taken by
                                          10
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 11 of 22




      the judge, namely a continuance, based on findings made by the
      judge. The judge in this case never granted a continuance to give
      herself more time to dispose of Janik's motion. She did, when she
      refused to dismiss the indictment, make findings that the ends of
      justice had warranted the delays, and we have already said that the
      findings required by the Act may be entered after the continuance is
      granted. But the continuance itself must be granted before the
      period sought to be excluded begins to run. Since the Act does not
      provide for retroactive continuances, United States v. Carlone, 666
      F.2d 1112 (7th Cir.1981), "a judge could not grant an 'ends of justice'
      continuance nunc pro tunc, providing after the fact justification for
      unauthorized delays. Rather, ... the district judge must consider the
      matter at the outset and determine whether the 'ends of justice' require
      that the trial be postponed." United States v. Brooks, [697 F.2d 517,
      522]. See United States v. Carrasquillo, 667 F.2d 382, 386 (3d
      Cir.1981). A district judge cannot wipe out violations of the Speedy
      Trial Act after they have occurred by making the findings that would
      have justified granting an excludable-delay continuance before the
      delay occurred. Janik at 545.

      Accordingly, because the government failed to make its request to

continue the matter pursuant to the ends of justice, this matter should be

dismissed. Further, since the government failed to 1) represent to the court

that it had this obligation in its pleadings; 2) fail to make the request in

violation of its obligations; and 3) argue in its opposition for time exclusions

in circumvention of the law and in violation of Mr. Smocks’ rights (despite

citing cases that speak of this requirement), the court should consider

government’s Opposition to have argument in bad faith. Thus, for these

reasons and for additional reasons argued in this pleading and in prior

                                           11
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 12 of 22




pleadings, Mr. Smocks’ matter should be dismissed with prejudice.

             2.    Exclusions based on Weather from February 12-20, 2021

     In its opinion, this Honorable Court determined that the dates due to weather

delay caused in the Oklahoma City area, from February 12 to February 20, 2021,

were properly excluded under 18 U.S.C. § 3161(h)(1)(F). “The court therefore

agrees with the Government that a nine-day delay in transporting Smocks due to

the extreme winter weather in mid-February was reasonable.” May 10, 2021,

Memorandum Opinion at 8. However, such a conclusion of excluding those nine

days is not permitted. In the U.S. Supreme Court opinion of United States v.

Tinklenberg, 563 U.S. 647 (2011), the Court held that it is not appropriate to

exclude weekend days or holidays from the Speedy Trial Act.. See Tinklenberg at

661-62. ("The Sixth Circuit exempted weekend days and holidays because it

believed that Subparagraph (F) incorporated F.R.Crim.P. 45(a)…. But in our view

Subparagraph (F) does not incorporated Rule 45…. We believe the better reading

of Subparagraph (F) would include weekend days and holidays in its 10-day time

period.") Accordingly, pursuant to Tinklenberg, this court should not have

excluded four days between February 12 and 20, 2021: a) Saturday, February 13,

2021; b) Sunday, February 14, 2021; c) Monday, February 15 (President’s Day);

and Saturday, February 20, 2021.

                                         12
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 13 of 22




      Furthermore, in its Memorandum Opinion of July 2, 2021, this Honorable

Court opined that based upon evidence provided by way of reports from Will

Rogers World Airport (“WRWA”), which were provided as Exhibits to the Motion

for Leave, the court indicated that the reports showed only delay issues from

February 14-17, 2021. Memorandum Opinion of July 2, 2021, at 3-4. (“As reported

by WRWA, a significant portion of flights were cancelled during, at a minimum,

the period of February 14 through February 17, or four days.’) The court

eventually determined that due to the fact this would create 29 days, making it one

day short of the 30-day statutory cap, and thus making the Motion for Leave

“futile.” Id. at 5. However, as indicated previously, both February 14 and 15, 2021,

cannot be excluded under Tinklenberg. Accordingly, solely on this issue, that

would put the count at 31 days, which would put the government over the cap and

thus this court is obligated under the statute to dismiss the case.

      Regarding the government’s actions in its argument, the government’s

arguments indicate bad faith on their part. First, the defense would note that the

government sought to exclude all the time from February 12 to 20, 2021, without

proffering any information about what flights were and were not cancelled during

this time. Furthermore, the government sought to exclude multiple days they knew,

or should have known, based upon Tinklenberg, a Supreme Court case decided in

                                          13
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 14 of 22




2011 were not permitted to be excluded under the Speedy Trial Act. Federal

prosecutors like everyone else are presumed to know the law. United States v.

Barker, 514 F. 2d 208 (D.C. Cir 1975).

     In addition, the court may want to consider that there may be an issue with

the government’s witness representations via affidavit that, at best, should require

more substantive proof other than the hearsay representation. In the government’s

Opposition, the government represented that "the state of Oklahoma (where the

defendant was located) entered a winter weather State of Emergency beginning on

February 12, 2021."). Opposition at 13. However, in the government's

Memorandum, the government represented to the Court that "[t]he winter storm

caused the cancellation of numerous JPATS flights, including a February 17, 2021,

flight that the defendant was available to take. And the cancellations caused a

subsequent backlog, creating further delay.” Opposition at 14. Accordingly, the

government's proffers are highly suspect for two reasons. First, the government

represents, not that Mr. Smocks, was actually "scheduled" to take the February 17,

2021, flight as was reported on Page 8 of the Opposition regarding the February 8,

2021, flight, but only that Mr. Smocks was "available" to take the flight. Secondly,

without supporting evidence, the government's representation about the winter

storm causing “the cancellation” of the February 17, 2021, flight can be taken in

                                         14
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 15 of 22




bad faith where it appears to be in direct conflict with the (WRWA) Will Rogers

World Airport, Winter Storm Update, for February 17, 2021, previously submitted

to the Court as the Motion for Leave, Exh. 5. That update stated that: "6:30 AM,

2/17/2021 - Airport Updates / Conditions: Crews worked throughout the night to

maintain the airfield, airport roadways, sidewalks, and employee parking facilities.

[The airfield is operational this morning]. Operations employees of the airport,

tasked with checking the safety and conditions on the airfield, are reporting that

crews may need to occasionally close the runway and associated taxiways to

broom off snow flurries that are still falling. Aside from those occasional

closures, the airfield should be ready for flights to resume today." (Emphasis

added). It should be noted that the government presented no such evidence of an

actual February 17, 2021, cancelled flight, nor did the government obtain an 'ends

of justice' continuance under 3161(h)(7)(A)(B)(i), for transportation problems with

inclement weather. Because of the inconsistencies with the government’s proffer

and its conflict with the airport website itself, undoubtedly a neutral party in this

matter, it becomes reasonable to question the validity and good faith of the

government's Proffer.

     Furthermore, following the rule outlined in Tinklenberg, this court excluded

seven additional days (beyond the four previously mentioned) in its count that, due

                                           15
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 16 of 22




to the fact that they are weekend days or holidays, should have been excluded.

They are as follows: 1) Saturday, January 16, 2021; 2) Sunday, January 17, 2021;

3) Monday, January 18, 2021 (Martin Luther King, Jr. Day – federal holiday); 4)

Saturday, January 23, 2021; 5) Sunday, January 24, 2021; 6) Saturday, January 30,

2021; and 7) Sunday, January 31, 2021. Accordingly, these additional days should

be included in the Speedy Trial Act count and would place the number of days way

beyond the 30 day limit, thus requiring dismissal.

     Finally, it is worth noting that the government’s delay in getting the

indictment was in no way related to getting Mr. Smocks to the District of

Columbia. At the hearing on May 14, 2021, the Court asked the government on at

least three occasions for the reasons there was a delay in getting the indictment,

aside from the transportation issues. However, the government gave no reason, but

continued to justify its transportation excuses. In a case that similarly mirrors that

of Mr. Smocks' in some ways, United States v. Cruz-Rivera, No. 1:20-cr-00245-

JPH-TAB-01 (S.D. Ind. 2021) the court relevantly stated:

      The government has not shown that the delay in bringing the
      indictment "result[ed] from transportation" of Mr. Cruz-Rivera. See
      18 U.S.C. § 3161(h)(1)(F). The government devotes most of its
      response to explaining why there was a delay in transporting Mr.
      Cruz-Rivera from Florida to Indiana. But the government has not
      explained why, as a threshold matter, it could not have pursued an
      indictment in Mr. Cruz-Rivera's absence.… In short, the government
      has not shown a nexus between the delay in transporting Mr. Cruz-
                                          16
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 17 of 22




      Rivera and the delay in bringing the indictment against him, so the
      transportation exclusion under Section 3161(h)(1)(F) of the Speedy
      Trial Act does not apply. Cruz-Rivera at 4 (citations omitted)


      Indeed, given the lack of explanation as to why there was a delay in getting

the argument, this court may consider not providing the transportation exclusion

under § 3161(h)(1)(F). Should the court do so, it would clearly have more days

than are necessary that are not excluded to find a Speedy Trial Act violation. Mr.

Smocks would respectfully request that the court do so and, for this and other

reasons presented, should dismiss the matter.

     Should the court find that the government does not have a valid explanation

as to why it did not seek a continuance, and the court does indeed find that a

dismissal is appropriate, the court should dismiss the case. Respectfully under

these circumstances, Mr. Smocks would request that the matter is dismissed with

prejudice. See United States v. Hernandez-Amparan, 600 F. Supp. 839, 844 (W.D.

Tex. 2009) (“the government had numerous opportunities to seek a continuance

when the delay in defendant's trial approached and then exceeded seventy days.

See 18 U.S.C. 3161(h)(7)(A). However, the government did not seek a

continuance, and did not explain its failure to do so. These circumstances

demonstrate that defendant's rights were violated through no fault of his own, and

with no explanation from the government, supporting a dismissal with prejudice.").
                                         17
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 18 of 22




     3. Medical Diagnosis Issues

      In its May 10, 2021, Memorandum Opinion, this Honorable Court excluded

three days, specifically March 7 to March 9, 2021, as part of the Speedy Trial Act

calculation. As argued previously, Mr. Smocks asserts that the reason for his

exclusion from travelling was based upon a made-up diagnosis. As reasons for this

conclusion, the defense has obtained the records from the Grady County Jail, a

copy of which is attached hereto as Exhibit A. While the government has

proceeded with hearsay evidence from Kevin Wykert, these records provide some

concern about the accuracy of the hearsay that was presented by Agent Wykert.

Specifically, there are many discrepancies that put into question the legitimacy of

the claims made in the facility. Some, but not all the concerns, include the

following: 1) On the alleged recording of the COVID testing results, there seems to

be a change of a date that occurred on the collection data, which appears to have

been change from a date of 3/7/21 at 1600 hours to 3/6/21 (Exh. 1 at 18); 2) the

(new) date seems to indicate that the results were obtained 11 hours later (from

3/6/21, 1600 hours to 3/7/21, 0300, or 3:00 a.m. in the morning) which seems like

a very odd time to review results (Exh. 1 at 18); 3) there somehow was a need for

an 11-hour delay on getting results, when the results that were obtained when Mr.

Smocks arrived were obtained in 20 minutes (January 29, from 1040 to 1100)

                                         18
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 19 of 22




(Exh. 1 at 15); 4) Neither “Prison in Transit Medical Summary” forms that indicate

a positive COVID test are signed by a doctor and include a date of June 19, 2021

(Exh. 1 at 4-5); 5) The sheet that is supposed to show the medication that Mr.

Smocks presumedly would receive due to COVID is entirely blank not providing

any indication of Mr. Smocks actually receiving medication (Exh. 1 at 6); 6) None

of the documents that require signatures from Troy Smocks are actually signed by

Troy Smocks, and there is no indication or procedures taken to show that the

patient refused signature (Exh 1 at 7-12, 16, 20); 7) There is independent medical

documentation showing a negative COVID test from Mr. Smocks arrival in

January, but no such documentation exists for the alleged positive test that

disallowed Mr. Smocks from traveling (Exh. 1 at 14). In short, there are many

documents which appear to be of questionable creation and create issues as to

whether these documents were made concurrently with accurate information,

      Furthermore, there is an additional issue of his COVID-19 results when he

arrived at the District of Columbia Department of Corrections. A copy of Mr.

Smocks’ medical records from the D.C. Department of Corrections are attached

hereto as Exhibit B. In those records, it reports that on March 25, 2021, three

weeks from the time of his alleged positive COVID test, Mr. Smocks’ Rapid

COVID-19 PCR (molecular) test was negative. This would further support the

                                         19
          Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 20 of 22




theory that Mr. Smocks never was positive for COVID, as it is common for people

who had recovered from COVID to test positive up to three months afterward. See

https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/isolation.html (“If you

have recovered from your symptoms after testing positive for COVID-19, you may

continue to test positive for three months or more without being contagious to

others.”). Accordingly, the fact that Mr. Smocks tested negative within 3 weeks of

his alleged positive test, along with the other issues in the medical records, provide

support that there was no COVID-19 positive test of Mr. Smocks, and therefore the

three days from March 7 to March 9, 2021, should also not be excluded and further

contribute to the Speedy Trial violation.

        While this case has been pending. Mr. Smocks has obtained medical records

from Grady County as well as documents from the District of Columbia

Department of Corrections. Both these medical records are included as Exhibits A

and B, respectively. Due to the medical nature of these records, including multiple

medical diagnoses and records not relevant to the arguments in this pleading, they

have been filed under seal, but are nevertheless incorporated herein for argument

purposes.2




2 Undersigned counsel has spoken to Mr. Smocks and, for purposes of this argument, has authorized any and all
discussion of his alleged COVID diagnoses to be discussed without the need to include those details under seal.
                                                        20
       Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 21 of 22




      WHEREFORE, for the reasons and arguments made above, Defendant Troy

Anthony Smocks prays that the court reconsider its ruling and either reopen the

matter for a hearing, permit the filing of the additional exhibits (both in this

pleading and in the Motion for Leave), and/or grant the Motion to Dismiss based

on Speedy Trial Act violations.




                                        Respectfully submitted,

                                        TROY ANTHONY SMOCKS
                                        By Counsel


                                           /s/ John L. Machado
                                        John L. Machado, Esq.
                                        Bar No. 449961
                                        Counsel for Troy Anthony Smocks
                                        503 D Street, N.W., Suite 310
                                        Washington, DC 20001
                                        Telephone: (703) 989-0840
                                        E-mail: johnlmachado@gmail.com


                                           21
     Case 1:21-cr-00198-TSC Document 42 Filed 07/12/21 Page 22 of 22




                             Certificate of Service

 I hereby certify that a true copy of the foregoing was electronically filed with
     the Clerk of the Court using the CM/ECF system this 12th day of July,
2021, which will send a notification of such filing (NEF) to the following to all
                                 counsel of record.


       /s/John L. Machado
    John L. Machado, Esq.
    Bar Number 449961
    Attorney for Troy Anthony Smocks
    Law Office of John Machado
    503 D Street NW, Suite 310
    Washington, D.C. 20001
    Telephone (703)989-0840
    Email: johnlmachado@gmail.com




                                       22
